SOMERYILLE, J.
It is a settled rule, that parol contemporaneous evidence is inadmissible, to contradict or vary the terms of a valid written instrument. This principle, however, is confined in its operation to the parties to the instrument, or their privies, and is generally applicable only in suits between them. Strangers to the writing are not estopped from contradicting it, by oral proof of facts inconsistent with its recitals. Venable v. Thompson, 11 Ala. 147; 1 Greenl. Ev. § 279 ; 1 Whar. Ev. § 92; Lehman Bros. v. Howze & Creagh, 73 Ala. 302.
Nor is the rule infringed at all by the admission of parol evidence to show the nature and qualities of the subject-matter to which the instrument refers. Extrinsic evidence is often admitted in aid of the identification of the subject-matter of sale, when the description in the written instrument, unaided by such proof, would even be void for uncertainty. — Mitchell v. Meyer Bros., 75 Ala. 100; Chambers v. Ringstaff, 69 Ala. 140 ; Ellis v. Borden, 1 Ala. 458; Mead v. Parker (114 Mass. 413), 15 Amer. Rep. 110; Waterman Spec. Perf. § 236.
The land purchased by Holly from Centerfit is described as “ the Davis Centerfit plantation,” without any other designation. There is no statement as to the quantity of land, or number of acres comprised in the tract. Under this state of facts, evidence was admissible of the circumstances surrounding the vendor, and of the status of the thing intended to be sold. The land is shown to have originally compi’ised not less than one hundred and sixty acres. But it was competent to show that, at the date of sale, it did not embrace so much, but had been diminished in area to about one hundred and fifteen or twenty acres. This was done by showing that the vendor, Cen*339terfit, never purchased or claimed more than the latter amount, and was only in possession of this- particular number of aeres; that the forty-five acre tract in controversy bad been assigned as dower to the widow of the original owner, who had gone into possession of it, and was in possession at the time of the sale. This evidence was competent to show that it could not have been intended by the parties that the forty-five acre tract in controversy should be conveyed as a part of the “Davis Centerfit plantation" — 1 Greenl. Ev. (14th Ed.) § 286.
The chancellor’s conclusion, that Holly never purchased this tract, and that Centerfit never agreed to convey it to him, is, in our opinion, supported by a preponderance of all the legal testimony in the case; and bis decree is accordingly affirmed.